PETTIGREW, J.,
concurs with the results and assign reasons.
hi am of the humble opinion that La. R.S. 42:1141(C)(3)(c), effective August 15, 2008, is procedural in nature and more analogous to La.Code Crim. Proc. art. 578.
The Board voted to refer the matter for investigation on May 8, 2008, but did not file formal charges against Mr. Davies until February 18, 2010, almost 17 months after the effective date of La. R.S. 42:1141(C)(3)(c), i.e., August 15, 2008. Whether said statute is applied prospectively or retroactively, based on the facts and circumstances herein, the charges against Mr. Davies must be dismissed because of the Board’s failure to timely file said charges pursuant to La. R.S. 42:1141(C)(3)(c).